[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           AUGUST 30, 2005
                             No. 05-10840                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 04-00419-CV-MRC/MD

LARRY HAYNES,


                                                        Plaintiff-Appellant,

                                  versus

SACRED HEART HOSPITAL,
F. E. NORA,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                            (August 30, 2005)

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      Larry Haynes, proceeding pro se, appeals the dismissal of his 42 U.S.C.

§ 1983 action for lack of subject-matter jurisdiction. Haynes does not challenge

the district court’s findings regarding the deficiencies of his complaint, rather, he

argues that it was an abuse of discretion to give an eleven-year-old child adult

Lasix, citing to non-binding case law dealing with medical malpractice, personal

injury, and negligence.

      We reviews questions of subject-matter jurisdiction de novo. See Milan

Express, Inc. v. Averitt Express, Inc., 208 F.3d 975, 978 (11th Cir. 2000). Subject-

matter jurisdiction in federal court can be found under either 28 U.S.C. § 1331,

federal question, or 28 U.S.C. § 1332, diversity jurisdiction. For federal question

jurisdiction, Haynes must allege a violation of his constitutional rights or a right

created under a federal law. 28 U.S.C. § 1331. For diversity jurisdiction, Haynes

must allege that he and the defendants are citizens of different states and that the

matter in controversy exceeds $75,000. 28 U.S.C. § 1332. In this case, Haynes is

proceeding under federal question jurisdiction pursuant to § 1983.

      In order to prevail on a civil rights action under § 1983, a plaintiff must

show that he or she was deprived of a federal right by a person acting under color

of state law. Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

State action requires both an alleged constitutional deprivation “caused by the



                                           2
exercise of some right or privilege created by the States or by a rule of conduct

imposed by the State or by a person for whom the State is responsible,” and that

“the party charged with the deprivation must be a person who may fairly be said to

be a state actor.” Patrick v. Floyd Med. Ctr., 201 F.3d 1313, 1315 (11th Cir.

2000). This is a jurisdictional prerequisite. Nail v. Community Action Agency of

Calhoun County, 805 F.2d 1500, 1501 (11th Cir. 1986). If we conclude there is no

state action, we must dismiss the plaintiff’s § 1983 claim. Rayburn ex rel. Rayburn

v. Hogue, 241 F.3d 1341, 1347 (11th Cir. 2001).

       Only in rare circumstance may a private party be viewed as a state actor for

§ 1983 purposes. Id. at 1347. To hold that private parties are state actors, we must

conclude that one of the following conditions is met: (1) the state coerced or at

least significantly encouraged the action alleged to violate the Constitution (state

compulsion test); (2) the private parties performed a public function that was

traditionally the exclusive prerogative of the state (public function test); or (3) the

state had so far insinuated itself into a position of interdependence with the private

parties that it was a joint participant in the enterprise (nexus/joint action test). Id.

       Because Haynes did not allege a constitutional violation by a state actor, he

fails to meet the jurisdictional prerequisites to bring an action under § 1983.

Haynes did not allege any other basis for federal jurisdiction, and thus, the district



                                             3
court properly dismissed his civil complaint for lack of subject-matter jurisdiction.



      AFFIRMED.




                                          4